
	

113 HR 4343 IH: Write the Laws Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4343
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To end the unconstitutional delegation of legislative power which was exclusively vested in the
			 Senate and House of Representatives by article I, section 1 of the United
			 States Constitution, and to direct the Comptroller General of the United
			 States to issue a report to Congress detailing the extent of the problem
			 of unconstitutional delegation to the end that such delegations can be
			 phased out, thereby restoring the constitutional principle of separation
			 of powers set forth in the first sections of the United States
			 Constitution.
	
	
		1.Short titleThis Act may be cited as the Write the Laws Act.
		2.Findings
			(a)Article I, section 1 of the United States Constitution vests the legislative powers enumerated
			 therein in the United States Congress, consisting of a Senate and a House
			 of Representatives, subject only to the veto power of the President as
			 provided in article I, section 7, clause 2.
			(b)Article II, section 1 of the United States Constitution vests the executive power of the United
			 States in a President of the United States, except as enumerated in
			 article II, section 2.
			(c)Article III, section 1 of the United States Constitution vests the judicial power of the United
			 States in one supreme Court, and in such inferior courts as the Congress may from time to time ordain and
			 establish, subject only to the jurisdictional limitations set forth in article III, section 2.
			(d)In the main, [the United States Constitution] has blocked out with singular precision, and in bold
			 lines, in its three primary Articles, the allotment of power to the
			 executive, the legislative, and judicial departments of the government
			 [and] the powers confided by the Constitution to one of these departments
			 cannot be exercised by another. Kilbourn v. Thompson, 103 U.S. 168, 191 (1881).
			(e)It is … essential to the successful working of this system, that the persons entrusted with power
			 in any of these branches shall not be permitted to encroach upon the
			 powers confided to others, but that each shall by the law of its creation
			 be limited to the exercise of the powers of its own department and no
			 other. Kilbourn v. Thompson, 103 U.S. 168, 191 (1881).
			(f)The increase in the number of States, in their population and wealth, and in the amount of power …
			 [has] present[ed] powerful and growing temptations to those to whom that
			 exercise is intrusted, to overstep the just boundaries of their own
			 department, and enter upon the domain of one of the others, or to assume
			 powers not intrusted to either of them. Kilbourn v. Thompson, 103 U.S. 168, 191–192 (1881).
			(g)Succumbing to these powerful and growing temptations, and beginning in the late nineteenth century with the Interstate Commerce Commission
			 and continuing to the present time, Congress has unconstitutionally
			 created numerous administrative agencies with blended powers, namely, (i)
			 the exercise of legislative power vested by the Constitution in Congress,
			 (ii) the exercise of executive power vested by the Constitution in the
			 President and (iii) the exercise of judicial power vested by the
			 Constitution in the Supreme Court and lower Federal courts.
			(h)By delegating legislative, executive and judicial power to the various administrative agencies,
			 Congress has departed from the separation of powers structure of the
			 United States Constitution, and ignored the warning of the framers of that
			 instrument that [T]he accumulation of all powers, legislative, executive, and judiciary, in the same hands, whether
			 of one, a few, or many, and whether hereditary, self-appointed, or
			 elective, may justly be pronounced the very definition of tyranny. James Madison, The Federalist No. 47.
			(i)Further, by delegating legislative, executive, and judicial powers to various administrative
			 agencies, Congress has unconstitutionally established a Star Chamber-like
			 system of rules promulgated, executed and adjudicated by administrative
			 agencies that are functionally a part of the executive branch of
			 government in violation of the due process guarantee of the Fifth
			 Amendment that secures a system of rules promulgated by Congress, executed
			 by the President, and adjudicated by the courts independent from the
			 legislative and executive branches of government.
			(j)By the very nature of legislative power, and by the express terms of article I, section 1 of the
			 United States Constitution, Congress may not delegate any legislative
			 power to any other branch of government or other entity, including any
			 administrative agency. As Chief Justice John Marshall stated: It will not be contended that congress can delegate to the courts, or to any other tribunals,
			 powers which are strictly and exclusively legislative. Wayman v. Southard, 10 Wheat. 23 U.S. 1, 41 (1825).
			(k)As Chief Justice Melville Fuller explained, a criminal offense created or clarified by an Executive Branch agency is not valid unless the offense is fully and completely defined by the act of Congress. In re Kollock, 165 U.S. 526 (1897).
			(l)By vesting legislative power in the Congress, the Constitution requires the Senate and the House of
			 Representatives to enact statutes containing general rules to be executed
			 by the President, as provided in article II, section 1 of the Constitution
			 of the United States, and to be adjudicated in a case or controversy by
			 such inferior courts as Congress may from time to time establish, or in
			 the Supreme Court, as provided in article III, sections 1 and 2.
			(m)By abdicating its constitutional legislative responsibility to write the laws whereby the people
			 are governed, and having unconstitutionally delegated that power to
			 unelected bureaucrats, Congress has undermined the constitutional
			 protections of (i) the checks and balances of a bicameral legislative body
			 and (ii) of a presidential veto.
			(n)As a direct consequence of Congress having abdicated its responsibility to properly exercise the
			 legislative power vested by the Constitution, Congress has: (i) imposed
			 onerous and unreasonable burdens upon the American people; and (ii)
			 violated the constitutional principle of the separation of the
			 legislative, executive and judicial processes and functions.
			(o)As Chief Justice Roberts observed, the danger posed by the growing power of the administrative state cannot be dismissed, as there are now hundreds of federal agencies poking into every nook and cranny of daily life. City of Arlington v. FCC. 569 U.S._(2013) (Roberts, C.J., dissenting).
			3.Restoring the separation of powersTitle 1 of the United States Code, shall be amended by inserting at the end of chapter 2 a new
			 chapter, 2B entitled Separation of powers, including section 101, as follows:
			
				101.Nondelegation of legislative power
					(a)
						Effective 90 calendar days after the enactment of this bill into law no bills passed by Congress
			 shall contain any delegation of legislative powers whatsoever, whether to (a) any component within the Legislative Branch of government, (b) the
			 President of the United States or any other member of the Executive Branch
			 of government, (c) the Judicial Branch of government, (d) any federal
			 administrative agency, (e) any quasi-public agency, (f) any state or
			 instrumentality thereof, or (g) any other organization or individual.
					(b)
						(1)A prohibited delegation of legislative powers in this section shall include: (a) the creation or clarification of any criminal or civil offense;
			 and (b) the creation or clarification of any non-criminal regulation,
			 prohibition or limitation applicable to the public, or some subset
			 thereof, that is not fully and completely defined by Congress, except that
			 the Executive Branch of government may be delegated authority to make
			 factual findings that will determine the date upon which such statute is
			 implemented, suspended, or revived.
						(2)A prohibited delegation of legislative powers in this section shall not include the issuance of any presidential proclamation, or the issuance
			 by any rule or regulation governing the internal operation of any
			 government agency, or conditions made upon grants or contracts issued by
			 any government agency.
						(c)Effective 90 calendar days after the enactment of this bill into law, no new presidential
			 directive, adjudicative decision, rule, or regulation, or change to an
			 existing presidential directive, adjudicative decision, rule, or
			 regulation governing, limiting, imposing a penalty on, or otherwise
			 regulating any activity of any person or entity, other than an officer or
			 employee of the United States government, shall be promulgated or put into
			 effect, unless said directive, decision, rule or regulation is authorized
			 by a bill written in compliance with this section, and duly enacted
			 according to the process of Article I, Section 7 of the United States
			 Constitution.
					(d)Within six months after the effective date of this Act, the Comptroller General of the United
			 States, shall report to Congress identifying all statutes enacted prior to
			 the effective date of this statute which contain any delegation of legislative powers prohibited in this section, to the end that Congress may take action to repeal or amend any such
			 statutes..
		4.Enforcement clauseTitle 1 of the United States Code shall be further amended by adding to new said chapter 2B, as
			 follows:
			
				102.Enforcement clause
					(a)Effective 90 days after the enactment of this bill, no bill shall become law, nor enforced or
			 applied as law, without Congress having complied fully with the
			 requirements of Section 101(A) and (B) of Chapter 2B of Title 1 of the
			 United States Code, and any persons against whom such a law is enforced or
			 applied may invoke such noncompliance as a complete defense to any legal,
			 equitable, or regulatory action, civil or criminal, brought against him
			 under said law, or the color thereof.
					(b)Any person aggrieved by any action of any executive officer or administration agency pursuant to
			 any statute that does not comply with the provisions of this Act shall
			 have a cause of action under Sections 2201 and 2202, Title 28, United
			 States Code, and Rules 57 and 65, Federal Rules of Civil Procedure,
			 against the United States to seek appropriate relief, including an
			 injunction against enforcement of any law, the contents of which did not
			 conform to the requirements of this Act.
					(c)In any judicial action brought pursuant to subsection (B) of this section, the standard of review
			 shall be de novo..
		5.Severability clauseIf any provision of this Act, or the application thereof, to any person or circumstance is held
			 invalid for any reason in any court of competent jurisdiction, such
			 invalidity does not affect other provisions or other applications of this
			 Act which can be given effect without the invalid provision or
			 application, and for this purpose the provisions of this Act are declared
			 severable.
		
